328 F.2d 19
Elvis Ray BLANKENSHIP, Appellant,v.UNITED STATES of America, Appellee.
No. 20590.
United States Court of Appeals Fifth Circuit.
Feb. 13, 1964.

Joseph Malone Joiner, Sherman, Tex., for appellant.
Leighton Cornett, Asst. U.S. Atty., Wm. Wayne Justice, U.S. Atty., Tyler, Tex., for appellee.
Before HUTCHESON, BROWN, and BREITENSTEIN,1 Circuit Judges.
PER CURIAM.


1
This is an appeal from a conviction and judgment under an indictment charging that the defendant had harbored and concealed one Richard Lee Blankenship, his brother, the said defendant knowing that a felony warrant had been issued for the arrest of the said Richard Lee Blankenship.


2
The appellant attacks the judgment as without support in the evidence in two particulars, (1) that there is no evidence supporting the charge that the defendant had harbored and concealed his brother, and (2) that, if there was evidence sufficient to convict him for concealing and harboring, there was no evidence showing that his brother was wanted on a felony warrant.


3
In addition to these points of error, appellant insists that the prosecutor in his closing argument committed reversible error in referring to the defendant as a criminal.


4
These points are, we think, completely without merit.  There was ample evidence to establish that a felony warrant was issued for his brother's arrest and that the defendant concealed and harbored his brother, knowing that he was a fugitive and that a felony warrant had been issued for his arrest.  The attack upon the prosecutor's argument as substantial error is without basis, is indeed frivolous.


5
The judgment should be, and it is, affirmed.



1
 Of the Tenth Circuit, sitting by designation